Cooper, J.,
delivered tbe opinion of the court.
Tbe conviction of the prisoner Hardwick for arson is well warranted by the proof in tbe record, and tbe bill of exceptions, moreover, does not purport to contain all the evidence.
The error relied on for reversal is, that the charge of the court was not in writing, as required'by statute. The bill of exceptions does .not contain the charge of the court, nor show that the charge was ■excepted to because not reduced to .writing, or for ■any other reason. It says: “The judge charged the *230jury as follows.” Then the transcript contains these-words in brackets: .[I, T. B. Taylor, clerk, etc., certify that the charge of the court was not written out, and is therefore not on file in- this ease. Given, under my hand at office, January 5, 1881. T. B. Taylor, clerk.] .
The record shows that the case was tried at the-November term, 1880, of the court, the -bill of exceptions being filed on November 30, 1880. It is. clear, therefore, that the above certificate of the clerk is no part of the bill of exceptions, or of the record of the court, and cannot be noticed. The presumption of law is in favor of the regularity of the proceedings of the trial court, and we must therefore presume that the charge was in fact in writing, or that a written charge was waived by the prisoner, as he might do: State v. Bungardner, 7 Baxt., 163.
Affirm the judgment.